Citation Nr: 0010700	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
to the cervical and dorsal spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
April 1968.

This appeal arises from a January 1993 rating decision of the 
Nashville, Tennessee, Regional Office (RO), that denied a 
claim for an increased rating for residuals of a fracture of 
the cervical and dorsal spine.  In June 1995, the Board of 
Veterans' Appeals (Board) remanded the matter for further 
development and readjudication. Pursuant to the Board's 
remand, in August 1996, the RO awarded a 10 percent 
disability rating for the spinal condition.  In August 1999, 
pursuant to a joint motion, the United States Court of 
Appeals for Veterans Claims (Court), remanded the appeal for 
further adjudication.


REMAND

Initially, the Board notes that prior decisions have found 
the appellant's claim to be well grounded.  Accordingly, the 
submission of a well grounded claim has triggered VA's duty 
to assist the appellant with regard to his claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  

In August 1999, the Court granted the joint motion to remand 
the matter for further development and readjudication.  
Therefore, the joint motion to remand the matter governs the 
further outcome of this appeal at this point. 

The appellant was injured during active service in 1965 in a 
bus accident while traveling to boot camp.  During boot camp 
exercises, his back and neck reportedly began hurting.  He 
was diagnosed with a fracture at the C-7 level.  

Following an initial remand by the Board for further 
development of the evidence, the appellant underwent two 
Department of Veterans Affairs (VA) examinations in March 
1996, both of which related to his spinal disability.  One of 
the examining VA physicians concluded that, while "he was 
not very cooperative during the examination and the validity 
of the range of motions and strength test in his shoulders 
are to be questioned," the appellant demonstrated "some 
disability certainly in his neck."  Additionally, the 
appellant was examined by VA in July 1995; at that time, the 
examining VA physician indicated that the examination of the 
right upper extremity and neck was inadequate and that the 
appellant would have to be treated first in order to evaluate 
fully these areas.

The joint motion to remand identifies several bases for 
further development and readjudication.

First, the joint motion to remand indicates that evaluation 
of the appellant's cervical spine disability and the 
functional loss due to any pain, weakened movement, excess 
fatigability, or incoordination is needed.  In DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), the Court held that the 
rule against pyramiding of benefits (see 38 C.F.R. § 4.14 
(1999)) "does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use 
including flare-ups."  See also Schafrath v. Derwinski, 
1 Vet. App. 589, 592-93 (1991).  In addition, the Court 
stated that an examination should consider "the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination."  DeLuca, 8 Vet. 
App. at 207; see 38 C.F.R. § 4.45 (1999).  Examinations 
should include an assessment of the degree of limitation of 
motion due to pain, weakened movement, excess fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Additionally, under 38 C.F.R. § 4.59 (1999), "[t]he joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint."

While the prior examinations have described the appellant's 
pain associated with his cervical spine, it is essential for 
rating purposes that the examinations also provide specific 
information as to the limitation of motion, if any, due to 
pain, weakened movement, excess fatigability, or 
incoordination.  Therefore, on remand, the appellant should 
undergo a comprehensive VA examination to assess his cervical 
spine disability and to include range of motion figures on 
both active and passive testing as well as limitation of 
motion due to the factors enumerated in 38 C.F.R. § 4.40 and 
in DeLuca, 8 Vet. App. at 206-08.

Additionally, the appellant's claims folder contains records 
received from the Social Security Administration (SSA) in 
connection with a claim for disability benefits.  The SSA 
records include a tape recording of a hearing held before the 
SSA's Office of Hearings and Appeals; however, no transcript 
is included in the record.  On remand, the RO must seek to 
obtain a transcript from the SSA of this hearing. 

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his left knee 
disorder claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO must schedule the veteran for 
a complete and thorough VA examination 
in order to assess the precise 
limitations imposed on him by his 
service-connected cervical and dorsal 
spine disability.  The examining VA 
physician(s) must provide specific 
ranges in degrees for all relevant 
motions, both on  active and on passive 
testing.  The examining VA physician(s) 
must also assess the functional loss due 
to pain, weakened movement, excess 
fatigability, and incoordination; in 
doing so, the examiner(s) must also set 
forth specific ranges in degrees of all 
relevant motions.  The examiner(s) 
should be provided with the appellant's 
claims folder and should review the 
appellant's medical history prior to 
conducting the examination(s).  All 
appropriate tests and studies should be 
accomplished at this time.  The 
examination report(s) should set forth 
all pertinent findings in a clear, 
comprehensive, and legible manner.

2.  The RO must seek to obtain a 
transcript of the hearing held before 
the SSA's Office of Hearings and Appeals 
in connection with the appellant's claim 
for SSA disability benefits.

3.  On remand, the RO must obtain a copy 
of the transcript of the hearing held 
before the Board, which is to be 
associated with the appellant's claims 
folder.

Upon remand, the appellant will be free to submit additional 
evidence, such as any records of private medical treatment 
pertaining to his disability and condition.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999); Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  The Board notes that a remand "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders."  Stegall, 11 Vet. 
App. at 271.

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if an increased rating for service-connected 
residuals of an injury to the cervical and dorsal spine may 
be granted.  If the decision remains adverse to the 
appellant, he and his representative should be furnished with 
a supplemental statement of the case.  The case should 
thereafter be returned to the Board for further review, as 
appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



